Mr. Justice Eobb
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner of Patents rejecting the following claim relating to a metal cross-tie for railways:
■ “The herein described metal cross-tie for railways, adapted to support both rails of a track, having its sides terminating in broad, flat, straight basal flanges flaring outward, and which are not entirely horizontal, but are inclined upwards slightly from their free edges, for the purpose described.”
The art to which this alleged invention relates was well developed when appellant entered the field. The Haarmann patent of January 2, 1900, is alone sufficient, in our view, to constitute anticipation. Every detail of this claim save one is found in the Haarmann structure. In the Haarmann structure the basal flange is slightly curved, while in this it is flat and straight. While other patents were cited by the Patent Office for the purpose of showing that there was nothing new in this detail, we think that, regardless of those patents, it did not amount to invention to malee this slight change in the basal flange. Given the Haarmann structure, any skilled mechanic, if informed that there was not sufficient bearing surface upon the flanges to prevent the rocking or movement of the tie, would have had no difficulty in doing precisely what appellant has done. The decision of the Commissioner is therefore affirmed. Affirmed.